CONTINUATION SHEET
Continuation of 7. The 35 USC 112 rejection of claims 16-22 and 24 over the meaning of the term anti-impact strength has been withdrawn. 
The remaining rejections set forth in the Office action dated 6/29/2021 including the 35 USC 112 rejection over claim 22 regarding the meaning of the phrase “texture gradient areas” and the 35 USC 103 rejections over Baca in view of Amin and Petcavich in view of Amin are maintained.
Continuation of 12. because: Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Regarding the 25 USC 112 rejection over claim 22, it is noted that the features upon which applicant relies (i.e., in the texture gradient area, an orthographic projection area of the micro-texture unit on the first surface or the second surface and a width of the texture gradient area is 2 mm to 10 mm and from an inner circumference to an outer circumference in the texture gradient area, an orthographic projection area of the micro-texture unit on the first surface or the second surface gradually decreases, and a spacing between two-adjacent micro-texture units gradually increases) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the 35 USC 103 rejections over Baca in view of Amin, Applicant argues Baca differs from the claimed invention in that Baca teaches a patterned coating disposed on the surface of a glass substrate where the claimed glass does not use a coating and instead uses etching. Applicant further argues neither Baca nor Amin 
Examiner respectfully disagrees. First regarding the rejection over Baca in view of Amin, the claims use the transitional phrase comprising. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, Baca may use an additional layer to achieve its anti-fingerprint effects and still disclose the claimed glass.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the glass is etched) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, etching is a process limitation where a product is not limited to the process used form the product only the structure implied by the process. Here etching would result in the same micro-texture as claimed and disclosed by Baca.
Regarding the argument that Baca in view of Amin fails to disclose the claimed anti-impact strength. [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). Here, Examiner has provided technical reasoning as to why the anti-impact energy property would be expected in the article in Baca in view of Amin (see Office action dated 6/29/2021 paragraph 13). Applicant has not provided any evidence why this property would not be expected. Further, Applicant has not provided any reasoning as to why this property would not in the alternative be obvious (see Office action dated 6/29/2021 paragraph 14).
Regarding the argument that Petcavich in view of Amin fails to disclose the claimed anti-impact strength. [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). Here, Examiner has provided technical reasoning as to why the anti-impact energy property would be expected in the article in Petcavich in view of Amin (see Office action dated 6/29/2021 paragraph 26). Applicant has not provided any evidence why this property would not be expected. Further, Applicant has not provided any reasoning as to why this property would not in the alternative be obvious (see Office action dated 6/29/2021 paragraph 27).
Thus, for the reasons discussed above, the 35 USC 112 rejection over claim 22 and the 35 USC 103 rejections are respectfully maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783